J-S15014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: D.S.                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: L.L., NATURAL MOTHER            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1602 WDA 2019

               Appeal from the Order Entered September 26, 2019
       In the Court of Common Pleas of McKean County Orphans’ Court at
                             No(s): NO. 42-18-292

    IN THE INTEREST OF: C.L.                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: L.L., NATURAL MOTHER            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1603 WDA 2019

               Appeal from the Order Entered September 26, 2019
       In the Court of Common Pleas of McKean County Orphans’ Court at
                               No(s): 42-17-286


BEFORE:      BENDER, P.J.E., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                              FILED MAY 27, 2020

        L.L. (“Mother”) appeals from the orders dated September 20, 2019 and

entered September 26, 2019, which granted the petitions filed by McKean

County Children and Youth Services (“CYS”) to involuntarily terminate her

parental rights to her minor son, C.L. (born in June of 2013), and her minor

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S15014-20



daughter, D.S. (born in February of 2017) (collectively “Children”), pursuant

to sections 2511(a)(1), (2), (5), (8), and (b) of the Adoption Act, 23 Pa.C.S.

§§ 2101-2938.1, 2 After careful review of the record and applicable law, we

affirm.

       C.L.’s case was initiated by CYS on March 8, 2016, with the filing of a

request for emergency custody and a dependency petition.                     C.L. was

adjudicated dependent on May 9, 2016, and was placed into foster care with

S.L. (“Foster Mother”) and M.L. (“Foster Father”) (collectively “Foster

Parents”).    Following numerous permanency review hearings, CYS filed its

petition for involuntary termination of Mother’s parental rights to C.L. on

December      13,    2017.        The    following   findings   from   the   Master’s

Recommendation in the dependency action were adopted by the orphans’

court and incorporated in its memorandum regarding the termination of

Mother’s parental rights of C.L.:

             [C.L.] has resided exclusively with [Mother and Father] and
       his 4 year old half[-]brother since birth. [Mother and Father]
       moved into their current residence in November [of] 2015. [They]
       admit to locking [C.L.] and his 4 year old sibling [(collectively “the
       boys”)] into their bedroom for periods of time during the moving
       process so that the [boys] could not get into unsafe items or hurt
       themselves while the parents were moving items. In fact,
       [F]ather testified that they bought the locks for this purpose.


____________________________________________


1 By per curiam order entered November 12, 2019, this Court sua sponte
consolidated the appeals at Nos. 1602 and 1603 WDA 2019.

2The parental rights of S.L. (“Father”) were also terminated; however, he filed
separate appeals at Nos. 1586 and 1587 WDA 2019.

                                           -2-
J-S15014-20


           On January 6, 2016, [CYS] received a report regarding the
     [boys] being locked in their room.          On January 8, 2016,
     [c]aseworker[,] Lindsey Johnston[,] was able to get into the
     home. She arrived around 1:30 p.m.[,] and the [boys] were
     upstairs in their bedroom at that time. There was feces on the
     wall and the floor of the boys’ room[,] and the room smelled of
     feces. There were also dirty diapers under the beds. Mother
     explained to her that [the] boys were going through a phase
     where they were smearing their feces on the wall. Both boys were
     in diapers and were not toilet trained. There were no locks on
     [the] outside of [the] door, but [she] could see holes where a lock
     would have been. Ms. Johnston discussed at various times
     possible service providers with [Mother and Father], but they were
     not willing to accept services due to an issue that they previously
     had with Parents as Teachers until after the [boys] were removed
     from the home. To her knowledge[,] when she was in the home,
     [Mother and Father] were closing both doors to the stairs when
     the [boys] were upstairs[,] prior to the safety plan being put into
     place on February 17, 2016. At other times throughout [CYS’s]
     involvement with the family[,] both before and after the safety
     plan was put in place, caseworkers took pictures of the [boys] in
     their bedroom window at various times throughout the day. On
     at least one occasion after [implementation of] the safety plan, a
     picture was taken at one time and then another taken
     approximately an hour later[,] and the [boys] were still in their
     upstairs bedroom window. On January 29, 2016, two caseworkers
     (Ms. Dunkle and Ms. Little) were in the home for a home check
     and watched the [boys] change their own diapers.

           Two other adults, Shelby Hagen and Matthew Carlson, who
     resided in the same residence with the family from approximately
     December [of] 2015 until late February [of] 2016, both testified
     that [Mother and Father] kept the [boys] in their rooms for
     extended periods of the day and that the [boys] were up typically
     before their parents. Also, Ms. Hagen, Mr. Carlson, and [M]other
     acknowledged that the [boys] actually played in their feces and
     smeared it on themselves four to five times. Mother characterized
     the boys[’] doing this as a “habit” during testimony and [as] a
     “phase” to caseworker Johnston, which would connote more than
     a limited number of times. Ms. Hagen and Mr. Carlson assisted
     [Mother and Father] with the [boys] at least a few times per week
     when [they] were sleeping.         [CYS] witnessed Mr. Carlson
     attending to the [boys] on at least one occasion while [Mother and
     Father] slept. The [boys] woke between 6:00 a.m. and 7:00 a.m.


                                    -3-
J-S15014-20


     each day and were allowed to be awake for a couple hours, then
     took a nap upstairs in their room with the door shut, as well as
     the two doors on the steps being closed. The [boys] also often
     took “naps” in the afternoon and were often shut in their room in
     the afternoon as well. The bedroom was devoid of toys or
     anything with which the [boys] could occupy themselves.

           On February 16, 2016, Jerry Prosser[,] who owns a home
     next to where [Mother and Father] reside[,] was in the garage of
     his property when he heard glass break and went to see what was
     happening. He saw two little boys, both naked, swinging from the
     curtains hanging out one of the upstairs windows of the family’s
     residence. He went running and hollering[,] afraid he would have
     to catch one or both of them. However, both boys fell into the
     room. He heard one boy yell[,] “he’s bleeding.” He started
     banging on the door to [the] residence[,] and after 45 to 50
     seconds[,] he heard a woman’s voice asking what’s going on in
     there. He told the woman through the window he was an EMT and
     asked to check [on] the child. Eventually, he was let in the door[,]
     and [he] went upstairs. [Father] did not know why he was in the
     house and had not even gotten upstairs until approximately the
     same time as Mr. Prosser. The child was taken to the [e]mergency
     [r]oom in the family’s vehicle and received stitches to his leg. On
     that date, Mr. Prosser observed the house to not be kept and
     stated [that] it was quite a bit cooler upstairs than downstairs.

           The next day, February 17, 2016, [CYS] put in place a safety
     plan, which was signed by both [Mother and Father], to address
     supervision of the [boys]…. [O]ne of the requirements of this
     safety plan was that the doors between the upstairs and
     downstairs needed to remain open, as did the door to the [boys’]
     bedroom. However, on multiple occasions after the safety plan
     was in place[,] the doors were observed to be closed[,] and
     [Mother and Father] admitted to closing the doors occasionally[,]
     even after the safety plan.

           On March 3, 2016, [c]aseworker[,] Brittani Falconi, went to
     the family’s home to see Ms. Hagen and Mr. Carlson on an
     unrelated matter. When she arrived, she found out the boys were
     in their room. There was a pile of soiled[,] torn[-]up diapers in
     the upstairs hallway[,] and the door to the upstairs was closed.
     When she checked on the boys, their room had a strong odor and
     there was vomit on the comforters. She took a picture of the
     diapers in the hallway at 4:06 p.m. Ms. Falconi witnessed
     [M]other come up and then go back downstairs while she was with

                                    -4-
J-S15014-20


     her clients before she checked on the boys herself. Ms. Falconi,
     based on the room conditions, called her supervisor.           This
     prompted [an] on-call [caseworker] to respond, as well as law
     enforcement. Mother indicated [during her] testimony that the
     [boys] went for a nap at 4:00 p.m.; however, she told
     caseworker[,] Danielle Little[,] who was on call that day[,] that
     the [boys] had gone down for a nap at 11:00 a.m.[,] and it was
     between 5:00 p.m. and 5:30 p.m. when Ms. Little arrived at the
     house. Ms. Little and Officer Jason Putt of the Bradford City Police
     Department both saw vomit and human feces in the boys’ room
     on the wall, floor, and bed[,] and on the [boys]. The door to the
     upstairs was shut when Officer Putt and Ms. Little arrived. No one
     could explain why the [boys] were vomiting, so Ms. Little took
     them to the [e]mergency [r]oom.            Upon arrival [at] the
     [e]mergency [r]oom, one child was wearing shoes, on which
     human feces was caked[,] and when he took off his shoes, he also
     had human feces caked on his feet and under his toenails. The
     other child was wearing footie pajamas[,] on which human feces
     was caked on the bottoms. Both [boys] had human feces caked
     under their fingernails.

           Mother suffers from bipolar disorder and anxiety and has
     partial complex seizures. She treats with The Guidance Center[,]
     and is prescribed medications.         Father is diagnosed with
     intermittent explosive disorder, is treated through The Guidance
     Center[,] and is prescribed medication.

            The Master specifically finds that … [M]other and [F]ather
     were not providing adequate supervision to [C.L.] or his 4[-]year[-
     ]old sibling by keeping them contained in their bedroom for
     extended periods of the day. Neither [M]other nor [F]ather
     acknowledge that there is anything inappropriate about keeping
     children ages 2 and 4 in a bedroom with a door shut upstairs[,
     and] with two additional doors shut between the [boys] and the
     downstairs. This is clearly a lack of appropriate supervision which
     led to the [boys] doing things[,] such as smearing their own feces
     all over their room and themselves[,] … breaking the upstairs
     window[,] and swinging on the curtains. It is specifically found
     that [M]other[’s] and [F]ather’s testimony that the [boys] were
     unattended for limited periods of time is not credible[,] as
     otherwise the adults would have noticed the condition of the
     [boys] and their room[,] and the [boys] could not have gotten
     human feces under their fingernails and toenails and caked on
     their feet and shoes in a brief period of time. Even if [M]other[’s]
     and [F]ather’s testimony were credible and the [boys] were left

                                    -5-
J-S15014-20


      completely unattended upstairs with all the doors shut for shorter
      periods of time, this still evidences an extreme lack of supervision
      on [M]other[’s] and [F]ather’s part[,] as these [boys] are 2 and 4
      years of age.

Orphans’ Court Memorandum (“OCM I”), 9/26/19, at 2-4 (1603 WDA 2019)

(quoting Master’s Recommendation, 5/19/16).

      CYS received a referral regarding D.S. on the date of her birth. Two

days later, she was placed in the same foster home as C.L. and their half-

brother, pending adjudication. C.L. was adjudicated dependent on December

6, 2017.    On November 9, 2018, CYS filed its petition for involuntary

termination of Mother’s parental rights of D.S.            The orphans’ court

incorporated the following findings with respect to D.S. from the dependency

hearing in its memorandum regarding the termination of Mother’s parental

rights of D.S.:

      At the time [D.S.] was born[,] Mother and Father were separated.
      Mother had a different paramour who she was residing with and
      her relationship with Father at the time was hostile…. Paternity
      testing has confirmed that [Father] is [D.S.’s] biological [f]ather.

            After [D.S.’s] birth[,] Mother and Father reconciled. They
      have a multi[-]bedroom home. It has been kept clean and neat
      and appropriate for [D.S.] to reside in. [Mother and Father] have
      a crib there and other appropriate supplies. Concerns were
      expressed regarding fleas in the home and cat feces and/or vomit.
      However, other credible witnesses’ testimony demonstrated that
      this is not a significant concern. Concerns were also raised
      regarding Mother[’s] operating a vehicle. The assertion is that she
      has a seizure disorder and that it is, therefore, a danger to her, …
      [C]hildren (if they are in the car with her)[,] and to the general
      public[,] if she operates a motor vehicle. However, … the initial
      assertion that Mother has a seizure disorder is based solely on
      limited prior statements that she does have such a disorder.
      There is no medical evidence to support this assertion. CYS did
      submit a [c]ertified [h]istory of Mother’s [d]riving [h]istory[,] and


                                      -6-
J-S15014-20


     it does contain several convictions for “Drive While Re. Susp/Rev”
     and “No License.” However, there are no medical restrictions
     listed regarding Mother’s license status….

            Father is employed and there are times that[,] if [D.S. were]
     in [Mother and Father’s] care, Mother would be the primary
     caretaker for [D.S.] There have been times during visits with
     [D.S.] that [Mother and Father] have failed to provide appropriate
     attention regarding [D.S.’s] care. She has been left in her swing
     somewhat longer than was appropriate without [Mother or Father]
     taking her out and directly interacting with her. [Mother and
     Father] have also inappropriately relied on case aides to watch
     [D.S.] when they go outside to smoke…. [T]he testimony of other
     credible witnesses did not completely eliminate concerns
     regarding the lack of interaction[,] but did diminish concerns. For
     example, Kelly Zetwick, who is employed by [T]he Guidance
     Center and works with the … family, testified. She stated that she
     is working with this family as part of the Parent[s] as Teacher[s]
     program. She has worked with [them] since September of
     2017[,] and attends visits at [their] home. She testified that the
     visits “are going very well,” and “[Mother and Father] are
     participating in the visits.” She indicated that [they] both … ask
     appropriate questions and respond to her suggestions. There
     were issues regarding missed visits in [their] home. Caseworker
     Joshua Blotzer testified that several visits were cancelled when he
     arrived at [Mother and Father’s] home and no one answered the
     door. These visits were scheduled to commence in the morning,
     [with a] 7:30 a.m. to 8:30 a.m. start time. Although [Mother and
     Father] certainly should have been awake and prepared for the
     visits, it is unclear why greater efforts weren’t made to wake
     [them] and to address the problem[.]            Caseworker Blotzer
     testified that he knocked for two or three minutes[,] and when no
     one responded[,] he left.       It was unclear how loud[ly] he
     knocked….

            Mother was ordered as part of a dependency action for a
     sibling of [D.S.] to obtain an updated mental health evaluation
     and [to] follow through with recommend[ed] treatment. She was
     also ordered to complete Parent Child Interactive Therapy (PCIT).
     Mother has not obtained the evaluation and has refused to
     complete the PCIT program…. [Her] only explanation for why she
     did not complete the PCIT program was that she dislikes the
     therapist who administers the program. This is a very negative
     development[,] as Mother should put her child’s interest first and
     not her own personal feelings. [Mother and Father] have also had

                                    -7-
J-S15014-20


     an issue with signing requested releases for CYS to obtain
     information regarding their progress or lack of progress. Both
     [Mother and Father] have argued over small details, like a name
     being misspelled, and used this as an excuse not to sign requested
     releases or paperwork. This attitude, which doesn’t occur all the
     time, is still troubling and counterproductive. It reflects [their]
     attempt to battle and nitpick instead of focusing on what needs to
     be done to get … [C]hildren back into their care.

Orphans’ Court Memorandum (“OCM II”), 9/26/19, at 2-4 (1602 WDA 2019)

(quoting Orphans’ Court’s Findings, 12/6/17).

     Additionally, the orphans’ court issued the following findings regarding

both Children:

            In both C.L.’s and D.S.[’s] dependency proceedings[,]
     [Mother and Father] were ordered to: 1) follow through with the
     Parents as Teachers [p]rogram; 2) keep their home clean and
     neat and appropriate for the return of [Children] at any time; 3)
     fully cooperate with service providers and CYS at all times; 4) sign
     releases requested by CYS for the release of information regarding
     [Mother’s and Father’s] progress in services and treatment and
     [with] [C]hildren; 5) attend all medical appointments for …
     [C]hildren; 6) be awake and ready for visits when CYS and/or
     service providers arrive at their home with … [C]hildren; and[] 7)
     provide urine screens when requested by CYS. Visits were set for
     [twice per] week, 4 hours each.

           At a review hearing held on June 21, 2018[,] the court found
     that [Children] were doing well in the [Foster Parents’] home.
     However, [C.L.] was experiencing some behavioral difficulties.
     Mother had made some progress regarding the reunification plan.
     She was fully cooperating with the Parents as Teachers [p]rogram.
     [Mother and Father] had missed some of D.S.[’s] medical
     appointments[,] but there was a reasonable explanation [as to]
     why they had missed several of them. [Mother and Father] did
     not sign releases as ordered by the court. They would sign some
     of them but argued … regarding the release of all relevant
     information, particularly regarding their progress in treatment.
     The court specifically indicated at the hearing and in the review
     order for the hearing: “If Mother and Father won’t allow the court
     and CYS to see how things are going[,] the court will assume there
     is something that [Mother and Father] do not want us to see.”

                                    -8-
J-S15014-20


     The court also found:      “Mother’s reluctance (regarding the
     releases and following the plan in general) is motivated, maybe
     even mandated, by Father.” Meetings and discussions with Father
     and CYS were unproductive…. Father was ordered to complete
     anger management therapy/counseling. [Mother and Father]
     were again ordered to sign requested releases and [to] follow the
     disposition plan. The [f]indings and [o]rder from the June 21,
     2018[] review hearing [were] admitted as part of the permanency
     hearing record.

           At the time of the August 13, 2018[] [review] hearing[,]
     Mother and Father had separated…. Based on the lack of progress
     regarding the reunification plan and the turmoil in [Mother and
     Father’s] current situation/relationship[,] the visitation schedule
     was modified to one supervised visit between Father and …
     [C]hildren each week[,] and one (separated from that with Father)
     with Mother. [Mother and Father] had also missed several
     appointments for themselves and … [C]hildren and were not
     attending their mental health appointments.

OCM I at 14-17.

     The orphans’ court held hearings on the termination petitions on April

5, June 11, and August 30, 2019. Multiple witnesses were called by CYS;

however, Mother and Father did not testify. See OCM I at 17-37 (summarizing

the witnesses’ testimony).   On September 26, 2019, the orphans’ court

entered its memoranda and orders terminating Mother’s parental rights to

Children, pursuant to 23 Pa.C.S. §§ 2511(a)(1), (2), (5), (8), and (b). See

OCM I; OCM II.

     On October 25, 2019, Mother filed timely notices of appeal, along with

concise statements of matters complained of on appeal, pursuant to 23

Pa.C.S. § 2511(a)(2)(i).   Mother now presents the following issue for our

review: “Whether the [orphans’] court abused its discretion in finding that

[CYS] produced clear and convincing evidence to support an involuntary


                                    -9-
J-S15014-20



termination, under 23 Pa.C.S.[] [§§] 2511(a)(1), (a)(2), (a)(5) and (a)(8)[,]

of [Mother’s] parental rights[?]” Mother’s Brief at 9.

      We review an order terminating parental rights in accordance with the

following standard:

            When reviewing an appeal from a decree terminating
      parental rights, we are limited to determining whether the
      decision of the trial court is supported by competent evidence.
      Absent an abuse of discretion, an error of law, or insufficient
      evidentiary support for the trial court’s decision, the decree must
      stand. Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879
A.2d 802, 805 (Pa. Super. 2005)). Moreover, we have explained that:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”
Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve conflicts

in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).           If

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result. In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa. Super. 2003).



                                     - 10 -
J-S15014-20


      We are guided further by the following: Termination of parental rights

is governed by section 2511 of the Adoption Act, which requires a bifurcated

analysis.

      Our case law has made clear that under [s]ection 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in [s]ection 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to [s]ection 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511,

other citations omitted). The burden is upon the petitioner to prove by clear

and convincing evidence that the asserted grounds for seeking the termination

of parental rights are valid. R.N.J., 985 A.2d at 276.

      With regard to section 2511(b), we direct our analysis to the facts

relating to that section. This Court has explained that:

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
A.2d 1284, 1287 (Pa. Super. 2005), this Court stated, “Intangibles
      such as love, comfort, security, and stability are involved in the
      inquiry into the needs and welfare of the child.” In addition, we
      instructed that the trial court must also discern the nature and
      status of the parent-child bond, with utmost attention to the effect
      on the child of permanently severing that bond. Id. However, in
      cases where there is no evidence of a bond between a parent and
      child, it is reasonable to infer that no bond exists. In re K.Z.S.,

                                     - 11 -
J-S15014-20


     946 A.2d 753, 762-63 (Pa. Super. 2008). Accordingly, the extent
     of the bond-effect analysis necessarily depends on the
     circumstances of the particular case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

     In this case, the trial court terminated Mother’s parental rights pursuant

to sections 2511(a)(1), (2), (5), (8), and (b). We need only agree with the

trial court as to any one subsection of section 2511(a), as well as section

2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc). Here, we analyze the court’s decision to terminate under

section 2511(a)(8) and (b), which provide as follows:

     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:
                                   ***

        (8) The child has been removed from the care of the parent
        by the court or under a voluntary agreement with an
        agency, 12 months or more have elapsed from the date of
        removal or placement, the conditions which led to the
        removal or placement of the child continue to exist and
        termination of parental rights would best serve the needs
        and welfare of the child.

                                    ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.


                                   - 12 -
J-S15014-20



23 Pa.C.S. § 2511(a)(8), (b).

     We first address whether the orphans’ court abused its discretion by

terminating Mother’s parental rights pursuant to section 2511(a)(8).

     “[T]o terminate parental rights pursuant to 23 Pa.C.S.[] §
     2511(a)(8), the following factors must be demonstrated: (1) the
     child has been removed from parental care for 12 months or more
     from the date of removal; (2) the conditions which led to the
     removal or placement of the child continue to exist; and (3)
     termination of parental rights would best serve the needs and
     welfare of the child.” In re Adoption of M.E.P., 825 A.2d 1226,
     1275-76 (Pa. Super. 2003); 23 Pa.C.S.[] § 2511(a)(8). “Section
     2511(a)(8) sets a 12-month time frame for a parent to remedy
     the conditions that led to the children’s removal by the court.” In
     re A.R., 837 A.2d 560, 564 (Pa. Super. 2003). Once the 12-
     month period has been established, the court must next
     determine whether the conditions that led to the child’s removal
     continue to exist, despite the reasonable good faith efforts of the
     Agency supplied over a realistic time period. Id. Termination
     under Section 2511(a)(8) does not require the court to evaluate
     a parent’s current willingness or ability to remedy the conditions
     that initially caused placement or the availability or efficacy of
     Agency services. In re Adoption of T.B.B., 835 A.2d 387, 396
     (Pa. Super. 2003); In re Adoption of M.E.P., supra.

In re Z.P., 994 A.2d 1108, 1118 (Pa. Super. 2010) (emphasis added).

     Here, Mother argues that the orphans’ court erred in terminating her

parental rights pursuant to section 2511(a)(8). Mother’s Brief at 18. She

avers that the conditions which led to Children’s removal “were remedied, and

to the extent that they were not, [Mother] was continually engaging in

services reasonably likely to remedy the conditions[.]” Id. Mother claims

that she “maintained an appropriate home with no safety concerns and had

appropriate parenting skills.” Id. at 22. She further contends that she had a

plan in place for Children’s return home. Id. With regards to her mental


                                   - 13 -
J-S15014-20



health, Mother admits that she was inconsistent with her mental health

treatment, but asserts that CYS “completely failed to establish that there was

ever any ongoing mental health concerns as it relates to [Mother’s]

cooperation with services or [the] ability to parent her [C]hildren.” Id. at 24-

25.   Regarding the needs and welfare of Children, Mother states that the

orphans’ court “completely ignored [her] progress and [C.L.’s] continued

stated preference that [he] wished to return to [Mother’s] care.” Id. at 25.

In sum, Mother argues that she rectified the conditions that led to placement,

and that CYS presented insufficient evidence to terminate her parental rights.

The record belies her claims.

      As to the first element of section 2511(a)(8), concerning whether

Children have been removed from parental care for twelve months or more,

the orphans’ court explained that C.L. has been in placement with his Foster

Parents for over 3½ years, and D.S. has never resided with Mother and Father.

She was placed with Foster Parents two days after her birth in February of

2017. Thus, the statutory period of twelve months has clearly been met.

      As to the second element of section 2511(a)(8), regarding whether the

conditions which led to Children’s removal continue to exist, the orphans’ court

found that the reason Children were placed into foster care was Mother’s (and

Father’s) “inability to provide stable, safe and appropriate care for [them].”

OCM I at 41; OCM II at 47.        In support of its determination that these

conditions still exist, the orphans’ court opined:




                                     - 14 -
J-S15014-20


       Time after time after time[,] witnesses testified to Father’s
       explosive anger and confrontational approach. Instead of focusing
       on the care … [C]hildren need and improving their parenting skills,
       [Mother and Father] are focused on the immediate fight, creating
       a fight regarding just about everything…. Although she has not
       shown the same level of anger and hostility as Father (but still
       demonstrating a greater level of hostility than is justified), Mother
       completely defers to Father in everything. She accepts his anger
       and outrage as appropriate, defending it instead of stepping up
       and acting as a parent when it is clear that Father can’t or won’t.

       Even though [Mother and Father] have refused to share
       information and sign releases, there is still evidence in the record
       that demonstrates that [they] both … have a long, significant[,]
       and concerning mental health history/conditions. The Guidance
       Center records reflect that [Mother and Father] have been
       involved in mental treatment for some time, with sporadic
       attendance and limited motivation to address their mental
       health…. Mother outlined her very traumatic childhood to Dr.
       [Peter] von Korf,[3] including being removed from her biological
       parents. She indicated that she suffers from depression. She has
       been involved in “medication management appointments” at
       times, but has also indicated that she hasn’t been taking her
       prescribed medications. With this known history in mind[,] it is
       very troubling that [Mother and Father] are refusing to allow CYS
       and … the court additional information regarding their mental
       health situations. Mother has directly stated that she “did not
       want her mental health records to be reviewed by CYS….”

       In addition to their very negative attitude preventing progress
       when they do actually appear for appointments, services, etc.,
       [Mother and Father] have a consistent pattern of not showing up
       at all. The number of missed and late appointments by [Mother
       and Father] is so substantial it demonstrates: 1) they are
       intentionally missing them just to be difficult; or[] 2) they have
       an engrained psychological flaw or condition that prevents them
       from being able to understand and make meaningful efforts to
       appear for appointments. They have been late for or failed to
       appear for: court proceedings, the evaluation with Dr. von Korf
____________________________________________


3Dr. von Korf is a clinical psychologist who specializes in the field of bonding
and assessment. He met with Mother, Father, C.L., and Foster Parents and
conducted several clinical psychology tests. The orphans’ court found Dr. von
Korf’s testimony and opinions “highly credible.” OCM I at 19.

                                          - 15 -
J-S15014-20


      (caused him to have to change his schedule for the evaluation),
      mental health counseling appointments, important school
      meetings, visits with … [C]hildren, medical appointments, and[]
      appointments with service providers. [Mother and Father] have
      been substantially late or failed to attend more appointments,
      etc., than they have appeared for.

OCM I at 41-43; OCM II at 47-49. The court further observed that since the

beginning of the dependency proceedings, the only thing that has changed is

“an increase in Mother’s … hostility to services and an increase in the list of

those that have tried to help [Mother and Father,] only to face Father’s anger

and hostility.”   OCM I at 43; OCM II at 49.          The court emphasized that

“although Father is at the center of the majority of the hostility, Mother is

either complacent to it or supportive of it.” Id.

      Finally, as to the third element of section 2511(a)(8), concerning

whether termination of parental rights would best serve the needs and welfare

of Children, the orphans’ court found that CYS has met its burden. See OCM

I at 44; OCM II at 50. The court determined that sufficient evidence was

presented to demonstrate Mother is incapable of and/or refuses to provide

appropriate care for Children. Id. The court elaborated:

      [Mother’s] mental health situation and history prevent [her] from
      being able to understand proper parenting techniques and the
      needs of any children in [her] care. As Dr. von Korf explained,
      [Mother and Father] still don’t recognize the severity of their prior
      actions, like locking [C.L.] and his half-brother in a feces filled
      room.     He pointed out that Mother brushed this aside by
      explaining[,] “C.L.’s room was a little messy.” If they are unwilling
      to accept that there was a problem, and they definitely are not
      willing to accept that there was, there is[,] no potential for
      change; and, if there is no potential for change[,] there is the
      definite, in fact highly likely probability, that if [C]hildren are in



                                     - 16 -
J-S15014-20


       their care in the future it will result in further locked rooms and
       emotionally and physically damaged [C]hildren.

OCM at 50.       We deem the orphans’ court’s determination under section

2511(a)(8) to be well-supported by the record, and we discern no abuse of

discretion.

       Mother does not contest the trial court’s application of section 2511(b).

In light of the brief submitted by Children’s legal counsel, however, we review

the court’s analysis under this subsection. 4 The orphans’ court opined the

following regarding D.S. and her bond with Mother:

       [D.S.] has a very limited bond with [Mother and Father]. For the
       two years and seven plus months of her life[,] she has been in the
       care of [Foster Parents,] and she recognizes them as her parental
       caretakers. The frequent missed visits and appointments by
       [Mother and Father] ha[ve] limited the bond and connection that
       [D.S.] could have had with [them]. Further, to the extent that
       she has one[,] it is a negative bond. [Mother and Father] have an
       inability to understand and learn how to lovingly interact with her
       and provide for her needs.

              [D.S.] has a strong and stable bond with [Foster Parents],
       their family members[,] and her brother[,] C.L. If … [C.L.] was
       removed from [Foster Parents’] home[,] D.S.] would suffer a loss
       from losing her connection with C.L. However, there is also [a]
       strong basis to terminate Mother’s and Father’s parental rights for
       C.L. and to allow him to also be adopted by [Foster Parents].

OCM II at 51.
____________________________________________


4 In In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017), our Supreme Court
held that 23 Pa.C.S. § 2313(a) requires that counsel be appointed to represent
the legal interests of any child involved in a contested involuntary termination
proceeding. The Court defined a child’s legal interest as synonymous with his
or her preferred outcome. Id. at 174. Here, C.L. expressed a desire to reunite
with Mother and Father. Accordingly, the orphans’ court appointed separate
legal counsel to represent Children’s legal interest.



                                          - 17 -
J-S15014-20



       In regards to C.L., the court concluded:

              [C.L.] does have a bond with [Mother and Father], but [it]
       is not a productive bond. The court accepts Dr. von Korf’s opinion
       that C.L.’s bond with [Mother and Father] “is out to extreme on
       insecure, ambivalent bond” [which negatively affects] C.L.’s
       security and development. [5] The court also accepts Dr. von Korf’s
       opinion that “if [Mother’s and Father’s] rights were terminated,
       and [C.L.] recognizes permanency in [the] foster home, [he]
       would want therapy [for him], but it would be his final opportunity
       to get permanency.”

OCM I at 44-45.

       Counsel for Children argues that the orphans’ court’s findings are not

supported by competent evidence and that severing the bond between C.L.

and Mother would cause irreparable harm. See Brief of Counsel for Children

at 2. Counsel for Children avers that the orphans’ court failed to give primary

consideration to C.L.’s developmental, physical, and emotional needs, in

accordance with section 2511(b). Id. Counsel asserts that C.L.’s wishes to

be returned to Mother and Father have been made known, 6 and claims that
____________________________________________


5 Dr. von Korf described an insecure bond as where “a parent downplays [a]
child’s needs” and “routinely prefers [the] child to be self-occupied.” OCM I
at 20. He described an ambivalent bond as: “The child is resistant. On shaky
terms with parents. Aggressive, cry. Behaviors make no sense. Parents have
been inconsistently available. All too often[,] parents are not responding to
the child’s needs. The child has temper tantrums, [is] anxious.” Id. at 20-
21.

6  Counsel cites numerous examples in support of his claim. See Id. at 5
(C.L.’s Spanish teacher, Miss Splain, testifying that C.L. told her he wants to
live with Mother and Father) (citing N.T. Termination, 4/5/19, at 173); Id. at
6 (caseworker, Elizabeth Girard, testifying that C.L. misses Mother and Father
“and would like to go live with them”) (quoting N.T. Termination, 6/11/19, at
85); Id. (Foster Mother’s stating: “If you ask him, [C.L.] says he does want



                                          - 18 -
J-S15014-20



the orphans’ court abused its discretion in failing to properly consider the

damage that would result from terminating Mother’s parental rights to him.
Id. at 5, 7.

       Contrary to Children’s counsel’s assertion, the orphans’ court gave

weight and consideration to C.L.’s indication that he wants to live with Mother

and Father. See OCM I at 45; OCM II at 51. However, the court agreed with

Dr. Korf’s opinion that:

       “C.L.’s preference does not impact my opinions here today. He …
       feels attachment to [Mother and Father].          He is insecurely
       attached to them. He has the capacity of a 5 year old. He does
       not have the ability to step back on his experiences with them.”
       C.L.’s preference is based on the appropriate limits that are placed
       on him in the foster home. He “does not like the rules in the foster
       home” and believes there will be less rules and hassle in [Mother
       and Father’s] home. However, it is the existence of those “rules”
       and stability in the [Foster Parents’] home that give him, an
       already troubled child due to his past with [Mother and Father],
       the greatest opportunity to have a productive childhood and [to]
       grow into a stable adult. It was very revealing when C.L.’s teacher
       indicated that C.L. [would] tell her that he “hates school” and “I
       won’t have to go to school when I live with [Mother and Father].”
       Where did this thought come from? C.L. either concluded,
       because he is an observant young man, that [Mother and Father]
       aren’t on the ball and probably won’t be able to get him to school
       if he resides with them; or, [Mother and Father] told him that he
       won’t have to go to school if he lives with them. Either way, the
       “lack of school with [Mother and Father]” comment by C.L.
       demonstrates that his preference is based on his consideration of
       invalid factors. Therefore, the court concludes that termination of
       parental rights for C.L. will also best fulfill his developmental,
       physical and emotional needs and welfare…. [D.S.] will [also] be
       able to maintain her relationship and connection with C.L.[,] if
       parental rights are terminated regarding her….
____________________________________________


to go live with his [Mother and Father]”) (quoting N.T. Termination, 6/11/19,
at 85).

                                          - 19 -
J-S15014-20



     The court specifically finds that: 1) [Foster Parents] have been
     providing exceptional care for [Children]; 2) [Foster Parents’]
     ability to provide care for … [C]hildren has been limited by the fact
     that [Mother and Father] have refused to assist regarding
     [Children’s] medical, educational[,] and mental health care[,] …
     and [Foster Parents] do not have authority to do so; and 3) [Foster
     Parents] plan on adopting [Children] if that is an option.

OCM II at 51-53.    We are convinced that the orphans’ court carefully and

thoroughly considered Children’s best interest, in light of C.L.’s stated

preference. We discern no abuse of discretion as to section 2511(b).

     Accordingly, we affirm the orders terminating Mother’s parental rights

to Children, pursuant to 23 Pa.C.S. § 2511(a)(8) and (b).

     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/27/2020




                                    - 20 -